DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 12; “power supply, and electrodes” in line 10 is unclear; whereas “a power supply coupled to two electrodes”.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claim(s) 15, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Sardet 2011/0286868).
Regarding Claim 15; Lower discloses system (10) comprising: an electronic device, the electronic device including a housing and a first component (as constituted by substrate 12 including device-16 which may denote a processor—para.’s 0017 and 0024); a cooling system, the cooling system comprising: a pipe containing a fluid (pipe defined by channel-14 defining a closed loop filled with liquid metal and is thermally coated and sealed—para.’s 0017-0018 and 0033); a pump housing coupled to the pipe (as constituted by pump-18 having permanent and/or electromagnets including coils in which liquid metal is circulated using the pump—para.’s 0018, 0021 and 0024); a power supply (as constituted by RF power amplifier—para. 0037); 4 4861-6093-0352, v. 1Application No.: 16/988,558Docket No.: 106842179400 (P49952US1)an electromagnetic coil coupled to a surface of the pump housing and coupled to the power supply, wherein the power supply and electromagnetic coil are configured to generate a variable magnetic field that causes motion of the piston in the piston housing (whereas para.’s 0006, 0021-0022, 0024, and 0028 discloses electromagnets including coils and a pair of electrodes-24 transmits a current across the liquid metal and a magnetic force denoted by a variable magnetic field to pump the liquid metal with an electrical power of less than 10mW, and electrically conductive contact with the liquid metal).  Except, Lower does not explicitly disclose the pump housing is a piston housing and a magnetic piston disposed within the piston housing.  However, Sardet discloses pump housing is a piston housing and a magnetic piston disposed within the piston housing (as depicted by Fig. 1—whereas an electromagnetic pump—para. 0024 includes a magnetized permanent magnet 2 which denotes an oscillating piston—para.’s 0005, 0028 and 0046-0047 and a solenoid coil assembled around a portion of a tubular body or body 8, within casing 5--para. 0024 and 0071), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pump housing as comprising a magnetic piston since it was known in the art that sufficient pumping pressure may be achieve while providing reliable piston action without sticking.

Regarding Claim 18; Lower discloses the already modified system of claim 15, wherein the housing of the electronic device is thermally coupled to the piston housing of the cooling system (as already set forth).  




5.	Claim(s) 1-5, 8-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Lower 2009/0279257) in view of (Sardet 2011/0286868).
Regarding Claim(s) 1, 8; Lower discloses a system (10) comprising: an electronic device, the electronic device including a housing and a first component (as constituted by substrate 12 including device-16 which may denote a processor—para.’s 0017 and 0024); a cooling system, the cooling system comprising: a pipe containing a conductive fluid (pipe defined by channel-14 defining a closed loop filled with liquid metal and is thermally coated and sealed—para.’s 0017-0018 and 0033), wherein a first location of the pipe is thermally coupled to the housing of the electronic device (as depicted by Fig. 2—where 16 is thermally couples via 12 and further via heat sinks thereof at an end of the substrate—as set forth by para. 0036) and a second location of the pipe is thermally coupled to the first component of the electronic device (as depicted by Fig. 2—where 16 couples 14); a magnet configured to generate a magnetic field at a third location of the pipe (as depicted by Fig.’s 2-3--whereas 18 includes a magnet disposed at a third location and generating a magnetic field— para.’s 0021) and a power supply (as constituted by an RF power amplifier—para. 0037) for coupling two electrodes, the power supply and the electrodes configured to generate an electrical current through the conductive fluid at the third location of the pipe, wherein the magnet, the power supply, and electrodes are configured to create a Lorentz force that acts on the conductive fluid at the third location of the pipe (whereas para.’s 0006, 0021-0022, 0024, and 0028 discloses a pair of electrodes-24 transmits a current across the liquid metal and a magnetic force and/or electromagnetic force which denotes a variable magnetic field to pump the liquid metal at an electrical power of less than 100 mW).  Except, Lower does not explicitly discloses the power supply couples the electrodes.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the RF power amplifier as coupled to the electrodes since it was known in the art that a desired power level may be provided at a given frequency so as to enhance adjust the pump and the control of current flow in the liquid.

Regarding Claim(s) 2, 9; Lower discloses the system of claims 1 or 8, wherein the pipe includes an electrically conductive material (metallic coating—para. 0025), except, explicitly coupled to a reference voltage.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the conductive material as coupling a reference voltage since it was known in the art that a safe and reliable system against electrostatic discharge will be employed.

Regarding Claims 3, 10; Lower discloses the system of claims 1 or 8, wherein the first component of the electronic device is located at the third location along the pipe (as already set forth). 
 
Regarding Claims 4, 11; Lower discloses the system of claims 1 or 8, wherein the housing of the electronic device is located at the third location along the pipe (as already set forth). 

Regarding Claims 5, 12; Lower discloses the system of claims 1 or 8, wherein the power supply is configured to supply a direct current (DC) voltage to the two electrodes (as constituted by rectifier included in the power supply connecting the electrodes 24—para. 0017).  


Allowable Subject Matter
6.	Claims 6-7, 13-14, 16-17, and 19-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6; the system of claim 1, wherein the pipe is a first pipe and the electrodes are first electrodes, and the system further comprises: a 4861-6093-0352, v. 1Application No.: 16/988,558Docket No.: 106842179400 (P49952US1) second pipe containing the conductive fluid, wherein a first location of the second pipe is thermally coupled to the housing of the electronic device and a second location of the second pipe is thermally coupled to the first component of the electronic device; and two second electrodes coupled to the power supply, wherein the power supply and two second electrodes are configured to generate a second electrical current through the conductive fluid at a third location of the second pipe. 
 Regarding Claim 13; the cooling system of claim 8, wherein the pipe is a first pipe and the electrodes are first electrodes, and the system further comprises: a second pipe containing the conductive fluid, wherein a first location of the second pipe is thermally coupled to the housing of the electronic device and a second location of the second pipe is thermally coupled to the first component of the electronic device; and two second electrodes coupled to the power supply, wherein the power supply and two second electrodes are configured to generate a second electrical current through the conductive fluid at a third location of the second pipe.
Regarding Claim 16; the cooling system of claim 8, wherein the pipe is a first pipe and the electrodes are first electrodes, and the system further comprises: a second pipe containing the conductive fluid, wherein a first location of the second pipe is thermally coupled to the housing of the electronic device and a second location of the second pipe is thermally coupled to the first component of the electronic device; and two second electrodes coupled to the power supply, wherein the power supply and two second electrodes are configured to generate a second electrical current through the conductive fluid at a third location of the second pipe.  
Regarding Claim 19; the already modified system of claim 15, wherein the electromagnetic coil is a first electromagnetic coil, and the system further comprises: a second electromagnetic coil coupled to a surface of the piston housing that is opposite from the surface of the piston housing to which the first electromagnetic coil is coupled, the second electromagnetic coil being coupled to the power supply, wherein the second electromagnetic coil is configured to generate a second magnetic field that causes motion of the piston in the piston housing.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835